

Exhibit 10.2


Fiscal year _____ cycle of the
LA-Z-BOY INCORPORATED 2010 OMNIBUS INCENTIVE PLAN


AWARD AGREEMENT


Agreement made effective ___________ (the “Grant Date”) between La-Z-Boy
Incorporated (the "Company") and Name (the "Employee").


This Agreement confirms grants to the undersigned Employee of Option Awards and
conditional Performance Awards, and outlines terms of Short-term Cash Incentive
award payable to such Employee pursuant to and subject to all terms and
conditions of the La-Z-Boy Incorporated 2010 Omnibus Incentive Plan (“Plan”), as
approved by the Company’s shareholders on August 18, 2010.  This Agreement is
also subject to the award notification letter dated ______________
(“Notification”) as well as the applicable specific and general conditions set
forth in attached Appendix A.


The principal features of the foregoing grants and award are as follows:


Options


“OPTION DATE” is ___________


TOTAL SHARES SUBJECT TO PURCHASE OPTION:  «FY10_NQSOs»
 

SCHEDULED VESTING DATES  NO. OF SHARES / PRICE PER SHARE:     
___________
«Options_vested_each_year» / $X.00
___________
«Options_vested_each_year» / $X.00
___________
«Options_vested_each_year» / $X.00
___________
«Options_vested_each_year» / $X.00



All options not exercised by ___________   shall be forfeited.


Performance Award Shares (___________ Cycle)


MAXIMUM PERFORMANCE AWARD SHARES*
«FY09FY11_Maximum_Performance_Shares»
TARGET PERFORMANCE AWARD SHARES*
«FY09FY11_Target_Performance_Shares»


* Subject to attainment of Sales Growth and/or Earnings Per Share Performance
Goals.

 
 

--------------------------------------------------------------------------------

 


Short Term Incentive Award


The incentive payment you receive will be determined by multiplying (a) your
Eligible Earnings (base compensation, including vacation and holiday pay, earned
during the fiscal year), times (b) your Target Short-Term Cash Incentive
Opportunity shown below, times (c) the Company Achievement Percentage, which
will be determined by how your business unit performs in  «Goals» during the
fiscal year.


PERFORMANCE PERIOD:         Fiscal Year _____


TARGET SHORT-TERM CASH INCENTIVE OPPORTUNITY:   _____% of Eligible Earnings


COMPANY ACHIEVEMENT PERCENTAGE RANGE:  0% - 200%


Your signature below indicates your agreement that the foregoing grants and
award are subject to all of the terms and conditions contained in the Plan, in
attached Appendix A as well as in the accompanying Notification.  Your signature
below also indicates that you have received and read a copy of the Plan.  The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated by reference.  In the event of a conflict between any term
or provision contained in this Agreement and a term or provision of the Plan,
the applicable terms and provisions of the Plan will govern and prevail.


La-Z-Boy Incorporated
Employee
               



Kurt Darrow
President and
Chief Executive Officer

 
2

--------------------------------------------------------------------------------

 

AWARD AGREEMENT


APPENDIX A - TERMS AND CONDITIONS


Terms not defined in this Appendix A are, where applicable, defined as in the
Plan.


1.
Stock Options



A.           Exercising Options


Subject to the terms of Section 13 (Payment) and Section 18.3 (Withholding
Taxes) of the Plan, you may exercise Options that have vested by delivering a
notice of exercise as described in Section 5 of this Appendix A.  When you
exercise an Option, you pay the grant price for Company stock.  You may retain
the stock (and, if you choose, sell it at a later date), or you may direct that
the stock be sold immediately.  The Company has engaged Merrill Lynch to provide
services for exercising Options.


You may exercise options in one of three  ways:


(a)          Cash Purchase Exercise


You pay the grant price multiplied by the number of shares covered by the
Options you are exercising, plus applicable taxes by (i) sending a check or
wiring funds to Merrill Lynch or (ii) having sufficient funds in your Merrill
Lynch account before you deliver notice of exercise.  All of the shares covered
by the Options being exercised are credited to your Merrill Lynch account.


(b)          Cashless Exercise


You may exercise your Options without any initial cash outlay.  There are two
methods of cashless exercise:


(i)           Cashless Hold - Merrill Lynch sells enough shares covered by the
Options you are exercising to purchase all of the shares covered by the Options
being exercised and to pay applicable taxes, costs, and fees.  The remaining
shares are credited to your Merrill Lynch account.


(ii)          Cashless Sell - Merrill Lynch sells all shares covered by the
Options you are exercising, deducts the cost of the stock you purchased plus
applicable taxes, costs, and fees, and sends you a check or wires the net
proceeds to your bank account.


(c)          Stock Swap


You may exercise your Options by delivering to Merrill Lynch shares of Company
stock that you have owned for at least six months, duly endorsed for transfer to
the Company, having a fair market value on the date you deliver it equal to the
grant price multiplied by the number of shares covered by the Options you are
exercising, plus applicable taxes.

 
3

--------------------------------------------------------------------------------

 

You have access to the secure Benefits OnLine® website at www.benefits.ml.com. 
Benefits OnLine provides grant summaries, modeling, and the ability to exercise
options and direct that stock be sold.  The Company’s executive officers and
other Section 16 Insiders are required to open brokerage accounts and conduct
equity award transactions through The Findley-Wise Group, the Merrill Lynch
Financial Advisor team designated to service the accounts.


B.  Termination of Options


The Options granted by this Agreement will terminate and be of no force or
effect at the close of business on the ten-year anniversary of the date they are
granted, unless they terminate earlier as provided below.


If you cease to be employed by the Company or one of its Affiliates, your
Options will terminate or be exercisable as follows:


Termination of employment.  If you cease to be an Employee for any reason other
than your retirement, death, or Disability as described below, your unvested
Options will immediately terminate and your vested Options will automatically
terminate thirty (30) days after you cease to be an Employee except for any
Options that expire earlier by their terms.  For purposes of this Agreement, the
following are not deemed to be a termination of employment: (i) a transfer from
the Company to one of its Affiliates, from an Affiliate to the Company, or
between Affiliates; or (ii) a leave of absence authorized by the Company or an
Affiliate.  For purposes of the Plan, termination of employment will be deemed
to occur on the date on which you are no longer obligated to perform services
for the Company or any of its Affiliates and your right to reemployment is not
guaranteed either by statute or contract, regardless of whether you continue to
receive compensation from the Company or any of its Affiliates.


Retirement.  For purposes of this Agreement, “Retire” means that you are at
least 55 years old, have been employed by the Company or an Affiliate for at
least 10 years, and retire with the Company’s consent. If you Retire, all of
your unvested Options will immediately fully vest, and you may exercise your
Options during the following 12 months except for Options that expire earlier by
their terms.


Death or Disability.  If you cease to be an Employee because you die or you
become Disabled as defined by the Plan, all of your unvested Options will
immediately fully vest, and you (or your beneficiary or personal representative)
may exercise your Options during the 12 months after you become Disabled or die
(whichever occurs first) except for Options that expire earlier by their terms.


2.
Restricted Stock



Termination of Employment.  If you cease to be an Employee other than because
you die or become Disabled, you forfeit any Restricted Stock that has not
vested, or for which applicable restrictions and conditions have not lapsed, and
you have no further rights with respect to your Award of Restricted Stock.  If
you die or become Disabled during the applicable restriction period, all of your
Restricted Stock will immediately vest and all transfer restrictions imposed by
the Plan or this Agreement will immediately terminate.

 
4

--------------------------------------------------------------------------------

 


3.
Performance Shares



Termination of Employment.  You will not be entitled to receive any Performance
Shares if, except in the circumstances described below, you cease to be an
Employee before the end of the three-year performance period.


Disability or Retirement.  Unless the Company’s Compensation Committee in its
discretion determines otherwise, if, before the expiration of the three-year
performance period, you become Disabled, you will receive payout on Awards
granted at least one year earlier, prorated based on the portion of the
performance period during which you were actively employed by the Company and on
the Company’s performance up to the termination of such active employment. If
you Retire before the expiration of the three-year performance period and if the
Compensation Committee determines that payment of a prorated award will be
deductible compensation for Federal Income Tax purposes, then, in the discretion
of the Compensation Committee, you may receive full or partial payout on Awards
granted at least one year earlier, prorated based on the portion of the
performance period during which you were actively employed by the Company and on
the Company’s performance up to the termination of such active employment.  Any
payout will occur following the conclusion of the three-year performance period.


Death. If you die before the end of the three-year performance period, the
Compensation Committee, in its discretion, may provide for payment of
Performance Shares.   If it does so, then in lieu of payment at the end of the
three-year performance period and subject to the Compensation Committee’s
approval, the personal representative of your estate may request payment of 35%
of the maximum Performance Shares available under your Award if your last day of
active employment occurred during the first half of the three-year performance
period or 50% of the maximum Performance Shares if your last day of active
employment occurred during the second half of the performance period.


4.
Short-Term Cash Incentive (Management Incentive Program)



Termination of Employment.  Except in the circumstances described below, you
must be actively employed on the last day of the Fiscal Year to be eligible to
receive payment of the short-term cash incentive (under the Management Incentive
Program, or “MIP”).
 
Disability or Retirement.  If you Retire or became Disabled during the Fiscal
Year, you will be entitled to receive payment based on your Eligible Earnings
during the year, but only to the extent that, in the opinion of the Company’s
legal counsel, such payment would not adversely affect the deductibility of your
MIP payment under applicable law and published guidance.
 
Death.  If you die during or after the Fiscal Year before receiving a MIP
payment that you would otherwise receive, payment based on your Eligible
Earnings will be made to your estate.
 
Approved Leave of Absence.  Being on an approved leave of absence (including
workers compensation leave, military leave, or leave approved pursuant to the
Family and Medical Leave Act), does not affect your eligibility to receive a MIP
payment based on your Eligible Earnings during the fiscal year.

 
5

--------------------------------------------------------------------------------

 


5.
Notices



Any notice under this Agreement to the Company should be addressed to La-Z-Boy
Incorporated in care of its Secretary at 1284 N. Telegraph, Monroe, Michigan
48162 and to you at the address appearing in the Company’s personnel records, or
to either party at a different address that the party designates in writing to
the other party.  Any such notice will be deemed effective when received.

 
6

--------------------------------------------------------------------------------

 